Citation Nr: 0523697	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.

REPRESENTATION

Appellant represented by:  Larry N. Colcord


WITNESSES AT HEARING ON APPEAL

Appellant, E.C.H., K.C. and L.C.,II




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1970.  He died in February 2002.

By letter dated in June 2002, the Regional Office (RO) 
informed the appellant that her claim for death benefits was 
denied.  She has filed a timely appeal to the Board of 
Veterans' Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and the appellant were reportedly married in June 
1973, and a Judgment of Divorce reveals that they were 
divorced in June 1986.  The appellant has conceded that she 
and the veteran were divorced, but argues that they always 
cared for each other and that he considered her to be his 
wife.  She added that they lived together at the time of his 
death.  Indeed, the record reflects that the veteran's 
address listed on his death certificate is the same as the 
appellant's.  It appears that she is claiming that she had a 
common law marriage with the veteran following the divorce.  
In this regard, the Board observes that Michigan, the state 
in which the veteran and the appellant resided, does not 
recognize such marriages.  See MICH. COMP. LAWS ANN. § 551.2.

However, where an attempted marriage (common-law) is invalid 
by reason of legal impediment, VA regulations allow for 
certain attempted marriages to be nevertheless "deemed valid" 
if specific legal requirements are met.

Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to gratuitous VA 
death benefits.  38 C.F.R. § 3.52 (2004).  If the provisions 
of 38 C.F.R. § 3.205(a) (2004) are satisfied as well as those 
of 38 C.F.R. § 3.52, the claimant's signed statement that she 
had no knowledge of an impediment to a marriage to the 
veteran will be accepted as proof of the fact, in the absence 
of information to the contrary.  38 C.F.R. § 3.205(c) (2004).

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common-law marriages.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:


1.  Issue a VCAA notice letter as to the 
issue on appeal, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  Specifically, the appellant, 
and her agent, should be informed of all 
information and evidence needed to 
substantiate and complete her claim, 
which information and evidence, if any, 
that she is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
her possession that pertains to the 
claim.  

Specifically, the RO should ask the 
appellant to provide any information in 
her possession to support her claim that 
she had a husband and wife relationship 
with the veteran.  The RO should inform 
her of the types of documentation 
desirable, to include Federal income tax 
returns, bank statements, bills, and 
credit card accounts.

2. The RO should re-adjudicate the issue 
in appellate status with specific 
consideration, under the provisions of 38 
C.F.R. § 3.52 (2004), of the appellant's 
contention that she had a common-law 
marriage to the veteran at the time of 
his death without knowledge of the legal 
impediment that the state of Michigan 
does not recognize common law marriages.  
If the decision remains adverse to the 
claimant, she and her agent should be 
furnished a supplemental statement of the 
case and an appropriate period of time 
within which to respond.  Thereafter, the 
case should then be returned to the Board 
for further review, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




